Case 1:18-cv-00280-TH-ZJH Document 27 Filed 05/18/20 Page 1 of 2 PageID #: 76



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

ALBERT FLOWERS, JR.                               §

VS.                                               §           CIVIL ACTION NO. 1:18-CV-280

T. J. WATSON, ET AL.                              §

 MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
       THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Albert Flowers, Jr., a former prisoner at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se and in forma pauperis, filed this civil action pursuant to Bivens

v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), against Warden T. J.

Watson, Warden M. K. Lewis, and Dr. Margarita Laguna.

       The court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, for consideration pursuant to applicable laws and orders of this court. The

magistrate judge recommends dismissing the civil rights action pursuant to 28 U.S.C. § 1915(e) as

frivolous and for failure to state a claim upon which relief may be granted.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and

the relevant case law, the court concludes that the petitioner’s objections lack merit.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings.          In response to the report and

recommendation, the plaintiff sent a letter to the court, which as been construed as objections to the

magistrate judge’s report and recommendation. The plaintiff’s original and amended complaints
Case 1:18-cv-00280-TH-ZJH Document 27 Filed 05/18/20 Page 2 of 2 PageID #: 77



alleged that the plaintiff’s removal from the Residential Drug Abuse Program violated his right to

equal protection. The magistrate judge correctly concluded that the equal protection claim is

frivolous and fails to state a claim upon which relief may be granted. In his objections, the plaintiff

claims that his removal from the program violated rights guaranteed by the Americans with

Disabilities Act (ADA). However, the ADA does not apply to the federal government. 42 U.S.C.

§ 12111(5)(B); Pinkerton v. Spellings, 529 F.3d 513, 517 (5th Cir. 2008); Henrickson v. Potter, 327

F.3d 444, 447 (5th Cir. 2003). Because the defendants are federal employees, the plaintiff has not

stated a cause of action under the ADA. Marlin v. Alexandre, 2007 WL 3390995, at *1 (5th Cir.

Nov. 15, 2007) (unpublished).

                                              ORDER

       Accordingly, the plaintiff’s objections (document no. 26) are OVERRULED. The findings

of fact and conclusions of law of the magistrate judge are correct, and the report of the magistrate

judge (document no. 24) is ADOPTED. A final judgment will be entered in accordance with the

magistrate judge’s report and recommendation.

       SIGNED this the 18 day of May, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
